Citation Nr: 0401444	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  01-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for urticaria.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

The instant appeal arose from a November 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Detroit, Michigan, which granted service connection 
for chronic urticaria manifestations.  This case was remanded 
by the Board of Veterans' Appeals (Board) in June 2003.  

In accordance with his request in his October 2001 VA Form 9, 
the appellant was scheduled for a hearing before the Board 
sitting at Washington, D.C., in January 2004.  However, in 
November 2003, the appellant filed a written statement 
requesting that the hearing be canceled.  Accordingly, the 
hearing request has been withdrawn, and the Board will 
proceed with its consideration of the appeal.  38 C.F.R. 
§ 20.702(e) (2003).

Since the claims folders were returned to the Board from the 
RO in October 2003, the veteran submitted to the Board a copy 
of written statement he had prepared for a columnist with a 
copy of a newspaper column to the Board.  The column included 
a question to the columnist, a medical doctor, about hives.  
The Board finds that the veteran's statements are duplicative 
of other evidence previously associated with the record, and 
the Board does not find the column to be relevant as to 
whether the veteran's hives have worsened over the course of 
the appeal period.  For these reasons, this evidence does not 
need to be returned to the RO for issuance of a Supplemental 
Statement of the Case.  38 C.F.R. §§ 19.37, 20.1304 (2003).  


FINDINGS OF FACT

1.  Throughout the appeal period the veteran's urticaria was 
manifested by occasional erythema or a small hive without 
ulceration or extensive exfoliation or crusting; systemic or 
nervous manifestations; or exceptional repugnance. 
  
2.  Since August 30, 2002, urticaria has not been subject to 
recurrent debilitating episodes, and continuous 
immunosuppressive therapy is not required.


CONCLUSIONS OF LAW

1.  Under the regulations in effect prior to August 30, 2002, 
the criteria for an evaluation in excess of 30 percent for 
urticaria have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002). 
  
2.  Under the new regulations, effective August 30, 2002, the 
criteria for a rating in excess of 30 percent for urticaria 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7825 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his service-connected urticaria 
should be rated higher than the initial and current 30 
percent rating.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The VCAA applies to this claim.  VAOPGCPREC. 7-2003 (Nov. 19, 
2003) ("VA has authority to apply its regulations 
implementing the VCAA to claims filed before the date of 
enactment of the VCAA and still pending before VA as of that 
date."). The veteran may waive the right to notice and duty 
to assist required by the VCAA, although the record does not 
reflect that he has done so. 

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the veteran was informed 
on several occasions what type of evidence was needed to 
substantiate his claim.  In December 2002, the Board sent a 
letter to the veteran explaining the VCAA and asking him to 
submit certain information.  In July 2003, the RO sent a 
similar letter to the veteran.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, or records from other federal agencies, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The December 2002 
letter also informed him of the rating criteria which needed 
to be met in order for a grant of the next higher rating for 
his skin disorder under the old and new skin regulations.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board concludes that the VCAA notification letters sent 
to the veteran are legally sufficient.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the aforementioned letters did request a response 
within 30 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Further, 
the veteran was advised of the holding of the DAV case in the 
June 2003 Board remand.  Therefore, the claimant was notified 
properly of his statutory rights.

Moreover, the claimant has had a full year to submit evidence 
since the December 2002 VCAA notification.  The Federal 
Circuit's concern in PVA that a claimant would be unaware of 
the time he had left to submit evidence is inapplicable in 
the specific circumstances of this case.  The July 2003 
letter informed the veteran that he still had time to submit 
evidence.  Since this claimant was, as a matter of fact, 
provided at least one year to submit evidence after the VCAA 
notification, adjudication of his claim can proceed.

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's VA records.  The Board is not aware of 
a basis for speculating that relevant evidence exists that VA 
has not obtained.  The duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1).  In this case, medical examination 
reports were prepared in February 2001 and April 2003.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his written statements with 
attachments, VA examination reports, and VA and private 
medical records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.3 (2003).  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1 (2003).  
However, the current level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that as the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the 30 percent disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The veteran is presently assigned a 30 percent rating for his 
urticaria pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 
7806 (old regulations) and 7825 (new regulations).  The 
rating schedule for evaluating skin disabilities changed 
during the pendency of this appeal.  The veteran was provided 
with a copy of the new regulations in December 2002, and the 
RO had an opportunity to adjudicate the claim under both the 
old and the new regulations.  See September 2001 Statement of 
the Case and September 2003 Supplemental Statement of the 
Case.  The old criteria, in effect prior to August 30, 2002, 
do not include a diagnostic code for urticaria, and the 
veteran's skin condition was evaluated as analogous to 
eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(2002). 

Under the old regulations, eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance, warrants a 50 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002). 
  
Prior to August 30, 2002, the veteran's service-connected 
urticaria did not more closely approximate the criteria 
needed for a 50 percent rating under Diagnostic Code 7806.  
The evidence of record prior to August 30, 2002, does not 
show that the veteran's urticaria was exceptionally repugnant 
or that there was ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations.  The medical 
evidence shows that the only objective evidence of the 
service-connected urticaria was a small, red, raised, dot 
below the left eyelid in May 1999; erythema of the neck/chest 
and hands in September 2000; and faintly blanchable erythema 
on the arms and back around November 2000.

During this time, the veteran reported hives and was 
prescribed Loratadine in May 1999.  In January 2000 he 
telephonically reported an off and on pruritic rash which he 
treated with Calamine lotion.  During a September 2000 VA 
examination the veteran reported severe breakouts of hives 
once every four months which he treated with Camphor cream 
and Benadryl to stop the itching.  In a VA treatment record 
dated after August 2000, probably developed in November 2000, 
his urticaria was described as "well controlled".  It was 
noted that the veteran had not had any flare-ups since he 
began taking Claritin less than 1 year previously.  Atarax 
was also taken as needed.  

In March 2001, the veteran reported a sensation of heat with 
flushing an occasional top lip swelling.  The assessment was 
a probable conversion disorder with no rheumatologic 
disorder.  A February 2001 VA skin examination noted no hives 
or blotches or objective findings to account for the burning 
sensation the veteran reported during the examination.  The 
veteran stated that he swam or took showers to relieve the 
burning sensations he experienced about five times per day.  
The veteran reported that he only had blotches about once a 
week which the examiner attributed to the over-the-counter 
availability of Benadryl.  In August 2002, a VA treatment 
record noted that the veteran reported that he experienced 
itching and burning only when he was warm and sweating and 
that he took cool showers, not medication, to relieve the 
problem.

Subsequent treatment records have revealed that the veteran 
reported the burning sensation only in one arm.  However, 
despite various neurological tests which were performed, 
there are no objective neurological findings to account for 
the burning sensation reported by the veteran.  Further, a 
November 2002 VA treatment record found the idea of a 
relationship between the allergic reactions underlying the 
veteran's service-connected urticaria and his reported 
burning sensation to be "remote".  

The veteran's complaints and the medical findings noted above 
do not reveal that the urticaria was exceptionally repugnant.  
Further, the complaints and medical findings do not reveal 
that the urticaria caused symptoms equivalent to ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations.

As to the period beginning August 30, 2002, the Board must 
first determine whether the amended skin regulations are more 
favorable to the claimant than the prior regulations.  See 
VAOPGCPREC. 3-2000 (Apr. 10, 2000) (citing 38 U.S.C.A. 
§ 5110(g); Landgraf v. USI Film Products, 511 U.S. 244, 280 
(1994) (unless clearly provided otherwise, laws are presumed 
to operate prospectively only).  The new regulations provide 
criteria specifically for urticaria.  38 C.F.R. § 4.118, 
Diagnostic Code 7825 (2003).  Under this Diagnostic Code, 
recurrent debilitating episodes of urticaria, occurring at 
least four times during the past 12-month period despite 
continuous immunosuppressive therapy, warrant a 60 percent 
rating.  

The Board does not find that the amended skin regulations are 
any more favorable to the veteran that the prior regulations.  
Since August 30, 2002, there is absolutely no evidence in the 
record of any debilitating episodes of urticaria or the need 
for immunosuppressive therapy.  October and November 2002 VA 
treatment records noted all of the veteran's systems were 
reviewed and were negative if not mentioned in the reports.  
Nothing was mentioned in these reports as regards the skin.  
Significantly, an April 2003 VA examination report found only 
one wheal, one centimeter around, on the veteran's back.  
There was no ulceration, exfoliation, exudate, or crusting 
anywhere on the veteran's skin.  Multiple small areas of 
excoriation were noted on the chest, neck, and upper arms.

The examiner concluded that the veteran's urticaria was 
intermittent; that it was not exceptionally repugnant, and 
that no immunosuppressive drugs were required to control his 
symptoms.

These findings, made since August 30, 2002, also do not 
demonstrate that a higher evaluation is warranted for the 
service-connected urticaria under the old regulations.  The 
veteran's urticaria was not shown to be exceptionally 
repugnant and ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations were not shown.  

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that a 
higher rating for the veteran's service-connected urticaria 
is not warranted for any time during the appeal period.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.


ORDER

A claim for an initial evaluation in excess of 30 percent for 
urticaria is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



